Citation Nr: 0408902	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  02-06 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date prior to October 23, 
1995, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability.

2.  Entitlement to an effective date prior to August 28, 
1998, for the grant of a total rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in implementing a February 2000 
Board decision, granted a 100 percent schedular rating for 
PTSD, effective August 28, 1998; and an April 2002 rating 
decision which granted a total disability rating based on 
individual unemployability due to service-connected 
disability, effective October 23, 1995.  The veteran appealed 
the effective date assigned for the total disability rating 
based on individual unemployability due to service-connected 
disability, and the effective date assigned for the total 
rating for post-traumatic stress disorder.  In a December 
2002 decision, the Board denied the veteran's effective date 
claims.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (hereinafter referred to as the 
Court).

In September 2003, the Court issued an order which granted a 
joint motion of the parties for remand and vacated the 
Board's December 2002 decision.  A copy of the motion and the 
Court's Order have been incorporated into the appellant's 
claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the appellant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

The September 2003 joint motion states that the Board did not 
sufficiently discuss in the December 2002 vacated decision 
whether the appellant had been adequately notified of what 
evidence, if any, was to be provided by the appellant and 
which portion was to be obtained by VA.  A review of the 
record reveals that VA has not sufficiently notified the 
appellant of the information and evidence necessary to 
substantiate his claim, and that VA has not sufficiently 
notified the appellant of which portion of such information 
or evidence is to be provided by the appellant and which 
portion is to be obtained by VA.  Accordingly, a remand of 
the appellant's claim is required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  This 
must include informing the claimant of 
all information and medical or lay 
evidence that is necessary to 
substantiate his claim; informing the 
appellant of which evidence will be 
retrieved by VA; informing the appellant 
of which evidence, if any, he is expected 
to obtain and submit; and informing the 
appellant to provide any evidence in his 
possession that pertains to the claim.  

2. When the above action is completed, 
the RO should readjudicate the 
appellant's claim.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the appellant 
and his representative should be provided 
a supplemental statement of the case on 
all issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case should include consideration of 
any evidence submitted since the April 
and May 2002 statements of the case, and 
should recite all the applicable laws and 
regulations, including 38 C.F.R. § 3.159.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




